                Case 2:20-cv-01554-TSZ Document 28 Filed 02/17/21 Page 1 of 1




 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5      NEURO SCIENCE TECHNOLOGIES,
        LLC,
 6
                            Plaintiff,
 7      BRAINWAVE SCIENCE, INC.,
                                                         C20-1554 TSZ
 8                          Intervenor,
                                                         ORDER
 9         v.

10      LAWRENCE A. FARWELL,

11                          Defendant.

12         Having reviewed the response to the Court’s Minute Order dated January 20,

13 2021, docket no. 23, including the Fifth Declaration of Defendant Farwell, docket no. 25,

14 the Communication from Plaintiff Neuro Science Technologies LLC, docket no. 26, and

15 the Declaration on Behalf of Intervenor Brainwave Science, Inc., docket no. 27, the Court

16 hereby DISMISSES this case for lack of subject matter jurisdiction. The Clerk is directed

17 to send a copy of this Order to all counsel of record and to close the case. IT IS SO

18 ORDERED.

19         Dated this 17th day of February, 2021.

20                                                      A
21                                                   Thomas S. Zilly
                                                     United States District Judge
22

23

     ORDER - 1
